            Case 1:18-cv-01743-ELH Document 27 Filed 01/18/19 Page 1 of 3



                             IN UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

UMAR BURLEY, et. al,                           *

                                Plaintiff,     *
       v.
                                               *      Civil No.: 1:18-cv-01743-ELH
BALTIMORE CITY
POLICE DEPARTMENT, et al.,
                                               *

Defendants.                                    *

*      *         *       *      *      *       *      *       *      *       *      *

    DEFENDANTS’ BALTIMORE POLICE DEPARTMENT AND DEAN PALMERE’S
    CONSENT MOTION TO EXTEND TIME TO FILE RESPONSES TO PLAINTIFFS’
                     SECOND AMENDED COMPLAINT

       Defendants Baltimore Police Department (“BPD”) and Dean Palmere (“Palmere”) by

their undersigned counsel, respectfully file this Consent Motion to Extend Time to File their

Responses to Plaintiffs’ Second Amended Complaint (ECF No. 23) and in support thereof state

as follows:

              1. On November 28, 2018, this Court granted Plaintiffs’ request to file a Second

                 Amended Complaint by December 21, 2018, Defendants’ response being due on

                 January 25, 2019. ECF Nos. 21, 22.

              2. On or about December 21, 2018, Plaintiffs’ filed their Second Amended

                 Complaint, which included new defendants and a new count for indemnification

                 against the Officer Defendants and the BPD. ECF No. 23; ¶¶ 339-342 (Count

                 XII).

              3. Defendants via this consent motion request a brief seven (7) day extension of time

                 to file their responses, via pleading or motion, to the Second Amended Complaint
            Case 1:18-cv-01743-ELH Document 27 Filed 01/18/19 Page 2 of 3


                thereby extending the time within which their responses are due from January 25,

                2019 to February 1, 2019.

             4. Plaintiffs’ counsel has consented to the Seven (7) day extension requested herein.

             5. This motion is not made for any improper purpose or delay.

       WHEREFORE, Defendants BPD and Palmere, with consent of Plaintiffs, respectfully

request an extension of time of nine (7) days to file their responses to Plaintiff’s Second

Amended Complaint, up to and including Friday, February 1, 2019. A proposed Order is

attached.



                                              Respectfully submitted,


                                                     /s/
                                              Kara K. Lynch (29351)
                                              Chief Solicitor
                                              Baltimore City Department of Law
                                              Office of Legal Affairs
                                              City Hall, Room 101
                                              100 N. Holliday Street
                                              Baltimore, MD 21202
                                              410-396-2496 (telephone)
                                              410-396-2126 (facsimile)
                                              Attorney for Defendants BPD and Palmere
          Case 1:18-cv-01743-ELH Document 27 Filed 01/18/19 Page 3 of 3


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of January, 2019, a copy of the foregoing

Consent Motion for Extension of Time was filed with the United States District Court for the

District of Maryland by electronic filing. All counsel of record being served via the Court’s

electronic filing system.

                                                                  /S/
                                                     Kara K. Lynch (No. 29351)
